 
Exhibit 10.11(b) 
                                                                                                        

 Manpower Inc.    Manpower Holdings Limited  5301 North Ironwood Road   The Old
Dairy
 Milwaukee, Wisconsin 53217
  Griffin Farm     Toddington, UK                
Effective April 1, 2008
 

 
 
Ms. Barbara Beck:


We have agreed as follows with respect to the compensation to be paid and the
other benefits to be provided to you in connection with your employment
relocation by Manpower Inc. (the “Corporation”) and in accordance with that
letter agreement between you and the Corporation dated December 20, 2005 (the
“Assignment Letter”):
 
    1. Position.  In connection with your relocation by the Corporation,
effective as of April 1, 2008, your employment will be with the Corporation as
President - Europe, Middle East and Africa (“President - EMEA”).  As President -
EMEA, you will perform such duties as may be assigned to you from time to time,
and as may be consistent with the position of President - EMEA, as determined by
the Corporation’s Chief Executive Officer.  You agree to devote your best
efforts and full business time to the performance of the duties assigned to
you.  Your base of operations for the performance of your duties will be
Milwaukee, Wisconsin.
 
    2. Term.  The Term referred to in the Assignment Letter will end effective
March 31, 2008.
 
    3. Housing.  Notwithstanding the end of the Term in the Assignment Letter,
Manpower Holdings Limited (“Holdings”) shall continue to permit you use the
property at 4 Aspen Court in Surrey, England while you are in London until the
expiration of the lease on such property on July 7, 2008.
 
    4. Tax Preparation.  Your income tax returns for any year or partial year
while you continue in your position as President - EMEA for income earned during
that period, shall be prepared by a nationally recognized accounting firm of the
Corporation’s choice, and the Corporation agrees to directly pay the fees
charged by such firm to prepare such tax returns upon the Corporation’s receipt
of such invoices from the accounting firm.
 

--------------------------------------------------------------------------------


    5. Tax Protection.  The Corporation will reimburse you for the total United
States (state and federal) and foreign taxes incurred by you related to your
base salary, bonus, equity compensation and benefits received by you under this
letter agreement as a result of your position as President - EMEA and the
business travel you perform in furtherance of your duties as President - EMEA,
in excess of the total United States (state and federal) taxes you would have
incurred as a result of receiving such payments if you worked exclusively within
the United States.  As noted, the Corporation’s obligation to reimburse you for
such excess taxes relates only to items of income and benefits you receive from
the Corporation for services rendered to the Corporation.  The Corporation’s
obligation to reimburse you for excess taxes shall not apply to any severance
payments under the severance agreement entered into between you and the
Corporation dated May 12, 2006 (the “Severance Agreement”) or any successor
agreement.  Payments of such reimbursements for excess taxes shall be made no
later than the end of the second taxable year beginning after the taxable year
in which your U.S. federal income tax return is required to be filed (including
any extensions) for the year in which the compensation subject to such
reimbursement relates.
 
In addition, the Corporation will reimburse you for all United States (state and
federal) and foreign taxes incurred by you as a result of receiving the benefits
described in paragraphs 3 and 4 of this letter agreement.  These reimbursements
will be grossed-up so that the net amount received by you, after subtraction of
all taxes applicable to the reimbursement plus the gross-up amount, will equal
the reimbursement amount.  Reimbursements under this paragraph will be paid to
you no later than the end of the taxable year next following the taxable year in
which you pay taxes on the benefits described in paragraphs 3 and 4, above.
 
The amounts to be reimbursed under this paragraph will be determined by a
nationally recognized accounting firm selected by the Corporation, whose
determination will be binding on both parties.  You agree to take such
reasonable steps and make such elections as the Corporation may request in order
to reduce the Corporation’s obligations under this paragraph provided, however,
that if such elections are expected to impact tax years subsequent to the period
you are serving as the Corporation’s President - EMEA, you will not be required
to do so unless you consent to such actions, which consent shall not be
unreasonably withheld.
 
    6. Termination of Employment with Holdings; Release of Claims.  As noted
above, in connection with your relocation to the United States, with effect from
April 1, 2008, your employer will be Manpower Inc.  In signing this letter, you
acknowledge and agree that you have no claims against Holdings in respect of
your employment with that entity or its termination and that you are not
entitled, by virtue of your relocation, to any payment under the Severance
Agreement.  You also acknowledge and agree that you have no claims against
Manpower Plc in respect of your employment with that entity or its termination.
 
    7. Successors; Binding Agreement.  This letter agreement will be binding on
the Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.
 
2

--------------------------------------------------------------------------------


    8. No Right to Remain Employed.  The “Manpower Group” is the Corporation and
its direct and indirect subsidiaries.  Nothing contained in this letter will be
construed as conferring upon you any right to remain employed by the Corporation
or any member of the Manpower Group or affect the right of the Corporation or
any member of the Manpower Group to terminate your employment at any time for
any reason or no reason, subject to the obligations of the Corporation and the
Manpower Group as set forth herein.  It is expressly understood that your
employment with the Corporation is employment that is terminable at will by
notice from the Corporation.
 
    9. Modification.  No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and the Corporation.
 
    10. Choice of Law.  This Agreement shall be governed by the internal laws of
the State of Wisconsin, without regard to the conflict of laws, subject to any
mandatory laws of England and Wales.
 
    If you are in agreement with the foregoing, please sign and return one copy
of this letter which will constitute our agreement with respect to the subject
matter of this letter.
 
                                                                 

 
Sincerely,
         
MANPOWER INC.
               
By:/s/ Mara Swan
   
      Mara Swan
         
MANPOWER HOLDINGS LIMITED
               
By:/s/ Michael J. Lynch
   
      Michael J. Lynch
 







Agreed as of the 1st day of April, 2008.






/s/ Barbara Beck                                                                
Barbara Beck






3551815_1
 
3

